HARDY, Judge.
This suit was instituted by plaintiff under the provisions of LSA-R.S. 37:1261 et seq. After trial on the merits there was-judgment enjoining the defendant from practicing medicine and further judgment: *761inflicting the penalty provided by the statute, from which defendant has appealed.
The only defense urged is that plaintiff failed to establish by adequate proof that defendant was engaged in the practice of medicine without a license. It is urged that defendant’s practice was limited to treatment in the nature of massage. This defense is entirely inconsistent with the evidence adduced, which abundantly established the fact that plaintiff was engaged in and practiced, inter alia, the diagnosing and treatment of bodily ailments and infirmities in clear violation of the statute.
The facts in the instant case are easily distinguished from those found by this court in Louisiana State Board of Medical Examiners v. Beaird, La.App., 83 So.2d 481, and Louisiana State Board of Medical Examiners v. Martindale, La.App., 83 So.2d 544.
The judgment appealed from is affirmed at appellant’s cost.